Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant filed a response to a restriction requirement on 1/26/22. Claims 1-20 were pending, Claims 8-20 are canceled and Claims 21-33 are added. Thus claims 1-7,21-33 are pending. Applicant indicates that the restriction is without traverse and that the new claims are essentially directed to group 1 which was elected for examination. This action is a non-final office action. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 21-33 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without more.

Claims 1, 21 and 28 are directed to a system, method and medium respectively. 
Claims 1, 21, 28, Claim 21 exemplified
 A method comprising: generating a graphical user interface (GUI) configured to display on a … associated with a client account, the GUI configured to receive an input from the …; receiving, via the GUI, input data representing the input, the input data indicating that a contract has been entered into between a first entity associated with the client account and a second entity associated with a vendor 

Here applicant concept related to the abstract idea of analyzing intellectual property is carried out with a “first computing device” and “second computing device” .

The use of generic computing devices to carry out a fundamental economic practice such as insurance for intellectual property is not statutory. However, the applicant could amend the claims to further hone in on a technical improvement or a further combination of technical elements. 

The dependent claims do not correct the concerns of claims 1, 21 and 28. 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 21-33 is/are rejected under 35 U.S.C. 102 A2 as being anticipated by US Patent Publication 2011/0173093 to Psota


As per claims 21, 1 and 28, Psota discloses; A method comprising: 
generating a graphical user interface (GUI) configured to display on a first computing device associated with a client account, Psota(0208 graphical display)
the GUI configured to receive an input from the first computing device; 
receiving, via the GUI, Psota(0208 graphical display)
input data representing the input, Psota(0214 graphical display)
the input data indicating that a contract has been entered into between a first entity associated with the client account and a second entity associated with a vendor account, 
Psota(0035, re: vendor or supplier contracts) the contract including an intellectual-property related obligation associated with the vendor account; 
Psota(0035, re: vendor or supplier contracts, including IP)
sending, to a second computing device associated with the vendor account and based at least in part on receiving the input data, first data representing a first notification indicating that the contract has been associated with the second entity; 
receiving, from the second computing device, second data indicating acceptance of the contract by the second entity; identifying an insurance coverage value corresponding to the intellectual-property related obligation associated with the vendor account; and determining, based at least in part on the insurance coverage value, a level of compliance associated with the contract.  Psota (0032 “in part” could be a small part)

As per claims 23, 2, 30 Psota discloses The method of claim 21, further 
comprising: Serial No.: 16/908,523 Atty Docket No.: A184-0054US-5 _ee&Hayes* Atty/Agent: Blake Alan Impecovendetermining that the insurance coverage value does not satisfy a threshold coverage value corresponding to the intellectual-property related obligation; and wherein determining the level of compliance associated with the contract is based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value.  
Psota(0036 conditions of insurance)

As per claims 24, 3, and 31 Psota discloses; The method of claim 23, further comprising: sending, to the client account, a second notification including an indication that the vendor account is non-compliant with the contract based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value corresponding to the intellectual-property related obligation; and causing the GUI to display the indication that the vendor account is non- compliant with the contract in association with an indicator of the vendor account.  Psota(0038)

As per claims 25, 4, 32 Psota discloses;
The method of claim 23, further comprising: 
identifying one or more intellectual-property assets associated with the vendor account, the one or more intellectual-property assets including subject matter associated with the at least one of goods or services; determining, for individual ones of the intellectual-property assets, an intellectual- property asset score indicating at least a respective comparative breadth of an intellectual property asset; determining that at least one of the intellectual-property asset scores satisfy a threshold intellectual-property asset score; and wherein the threshold coverage value corresponding to the intellectual-property related obligation is based at least in part on determining that at least one of the intellectual-property asset scores satisfy the threshold intellectual-property asset score.  Psota(Score cards 0111-112)

As per claims 22, 5 and 29 Psota discloses; The method of claim 21, further comprising: determining a user account currently logged into the system; determining that the user account is associated with an account type of multiple account types, individual ones of the multiple account types associated with display preferences identifying information to be displayed via the GUI; identifying the information to be displayed via the GUI based at least in part on determining that the user account is associated with the account type; and causing the information to be displayed via the GUI, wherein the information includes a first portion of the information and excludes a second portion of the information.  
As per claims 26, 6, and 33, 
The method of claim 21, wherein the GUI includes one or more contract information fields configured to receive the input indicating at least one of: 
an identifier of the contract; Psota(0046 identifying records related to a contract)
an identifier of the vendor account; Serial No.: 16/908,523 Atty Docket No.: A184-0054US0_ee&Hayes* 
Atty/Agent: Blake Alan Impecovenan insurance template indicating a threshold coverage value corresponding to the intellectual-property related obligation; a start date associated with the contract; an end date associated with the contract; and a revenue value associated with the first entity.  

As per claims 7, and 27 Psota discloses;
The method of claim 26, further comprising: determining that the identifier of the vendor account indicates a new vendor account; and causing the GUI to display one or more vendor account information fields configured to receive the input indicating at least one of: a legal name associated with the second entity; contact information associated with the second entity; and location information associated with the second entity.  
Psota(0291)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Small and Mid-sized Enterprise Intellectual Property rights financing Mode Analysis” 2012 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698